          Case 3:19-cv-01487-RMS Document 25 Filed 09/15/20 Page 1 of 21




                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF CONNECTICUT

------------------------------------------------------ x
                                                       :
AKIRA KEATON                                           :      3:19 CV 1487 (RMS)
                                                       :
V.                                                     :
                                                       :
ANDREW SAUL, COMMISSIONER                              :
OF SOCIAL SECURITY                                     :      DATE: SEPTEMBER 15, 2020
                                                       :
------------------------------------------------------ x

   RULING ON THE PLAINTIFF’S MOTION TO REVERSE THE DECISION OF THE
   COMMISSIONER, OR IN THE ALTERNATIVE, MOTION FOR REMAND FOR A
 HEARING, AND ON THE DEFENDANT’S MOTION FOR AN ORDER AFFIRMING THE
                    DECISION OF THE COMMISSIONER

        This action, filed under § 205(g) of the Social Security Act, 42 U.S.C. § 405(g), seeks

review of a final decision by the Commissioner of Social Security (“SSA”) denying the plaintiff

disability insurance benefits (“SSDI”) and Supplemental Security Income benefits (“SSI”).

I.      ADMINISTRATIVE PROCEEDINGS

        The plaintiff, Akira Keaton, filed an application for SSDI and SSI on October 19, 2016,

claiming that she had been disabled since May 9, 2016 due to scoliosis with a history of surgical

repair in 1996, at the age of 12, and a second surgical repair on May 9, 2016, and Graves’ disease.

(See Doc. No 16, Certified Transcript of Administrative Proceedings, dated November 21, 2019

[“Tr.”] 208-09, 213-21; see also Tr. 77-78, 95-96). The plaintiff’s applications were denied

initially and upon reconsideration (Tr. 116-19, 121-23, 126-28, 130-32), and on April 18, 2018, a

hearing was held before Administrative Law Judge (“ALJ”) Eskunder Boyd, at which the plaintiff

and a vocational expert testified. (Tr. 45-74). On May 1, 2018, the ALJ issued an unfavorable

decision denying the plaintiff’s claim for benefits. (Tr. 31-44). The plaintiff requested review from
             Case 3:19-cv-01487-RMS Document 25 Filed 09/15/20 Page 2 of 21




the Appeals Council, and on August 20, 2019, the Appeals Council denied the request, thereby

rendering the ALJ’s decision the final decision of the Commissioner. (Tr. 1-5).

           On September 23, 2019, the plaintiff, proceeding pro se, filed her complaint in this pending

action (Doc. No. 1), followed by an amended complaint, filed on October 17, 2019. (Doc. No. 13).

On February 17, 2020, counsel appeared for the plaintiff and, on the same date, the plaintiff filed

her Motion to Remand (Doc. No. 20), Statement of Material Facts (Doc. No. 20-1), brief (Doc.

No. 20-2), and exhibits in support (Doc. Nos. 20-3 – 20-5). The next day, the plaintiff filed a

corrected Motion and brief in support. (Doc. No. 21 [“Pl’s Mem.”]). On March 9, 2020, the

defendant filed his Motion to Affirm (Doc. No. 23), with a brief in support (Doc. No. 23-1 [“Def.’s

Mem.”]), and his Statement of Material Facts. (Doc. No. 23-2). Two days later, the plaintiff filed

a reply brief (Doc. No. 24) with exhibit in support (Doc. No. 24-1).

           For the reasons stated below, the plaintiff’s Corrected Motion to Remand (Doc. No. 21)1

is GRANTED and the defendant’s Motion to Affirm (Doc. No. 23) is DENIED.

II.        FACTUAL BACKGROUND

           As of the plaintiff’s alleged onset date of disability, the plaintiff was thirty-three years old

and was living with her mother. (See Tr. 51-52, 252, 360). She attended college for two years, and

the last job she held, which she had for approximately eight years prior to her onset of disability,

was part-time work as a call center representative. (Tr. 243 (reporting 2 years of college); but see

Tr. 53 (completed high school); see also Tr. 298)). She received accommodations in that job. (Tr.

307).

           The Court presumes the parties’ familiarity with the plaintiff’s medical history, which is

discussed in the parties’ respective Statement of Facts. (Doc. Nos. 20-1, 23-2). Though the Court



1
    The plaintiff’s initial Motion to Remand (Doc. No. 20) is denied as moot in light of the corrected motion.

                                                            2
          Case 3:19-cv-01487-RMS Document 25 Filed 09/15/20 Page 3 of 21




has reviewed the entirety of the medical record, it cites only the portions of the record that are

necessary to explain this decision.

III.     THE ALJ’S DECISION

         Following the five-step evaluation process, 2 the ALJ found that the plaintiff met the insured

status requirements through December 31, 2021 (Tr. 36), and that the plaintiff had not engaged in

substantial gainful activity since her alleged onset date of May 9, 2016. (Id., citing 20 C.F.R. §§

404.1571 et seq. and 416.971 et seq.).

         At step two, the ALJ found that the claimant had the following severe impairments:

idiopathic scoliosis, “status post underwent rod removal and spinal fusion,” and Graves’ disease.

(Tr. 37, citing 20 C.F.R. §§ 404.1520(c) and 416.920(c)).

         The ALJ concluded at step three that the claimant did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the listed

impairments in 20 C.F.R. §§ 404.1520(d), 404.1525, 404.1525, 404.1526, 416.920(d), 416.925

and 416.926. (Tr. 37).




2 First, the ALJ must determine whether the claimant is currently working. See 20 C.F.R. §§ 404.1520(a)(4)(i) and
416.920(a). If the claimant is currently employed, the claim is denied. Id. If the claimant is not working, as a second
step, the ALJ must make a finding as to the existence of a severe mental or physical impairment; if none exists, the
claim is also denied. See 20 C.F.R. §§ 404.1520(a)(4)(ii) and 416.920(a)(4)(ii). If the claimant is found to have a
severe impairment, the third step is to compare the claimant’s impairment with those in Appendix 1 of the Regulations
[the “Listings”]. See 20 C.F.R. §§ 404.1520(a)(4)(iii) and 416.920(a)(4)(iii); Bowen v. Yuckert, 482 U.S. 137, 141
(1987); Balsamo v. Chater, 142 F.3d 75, 79–80 (2d Cir. 1998). If the claimant’s impairment meets or equals one of
the impairments in the Listings, the claimant is automatically considered disabled. See 20 C.F.R. §§
404.1520(a)(4)(iii) and 416.920(a)(4)(iii); see also Balsamo, 142 F.3d at 80. If the claimant’s impairment does not
meet or equal one of the listed impairments, as a fourth step, she will have to show that she cannot perform her former
work. See 20 C.F.R. §§ 404.1520(a)(4)(iv) and 416.1520(a)(4)(iv). If the claimant shows she cannot perform her
former work, the burden shifts to the Commissioner to show that the claimant can perform other gainful work. See
Balsamo, 142 F.3d at 80 (citations omitted). Accordingly, a claimant is entitled to receive disability benefits only if
she shows she cannot perform her former employment, and the Commissioner fails to show that the claimant can
perform alternate gainful employment. See 20 C.F.R. §§ 404.1520(a)(4)(v) and 416.920(a)(4)(v); see also Balsamo,
142 F.3d at 80 (citations omitted).




                                                          3
           Case 3:19-cv-01487-RMS Document 25 Filed 09/15/20 Page 4 of 21




         At step four, the ALJ concluded that the claimant had the residual functional capacity

(“RFC”) to perform sedentary work as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b) except

that she required a sit/stand option involving sitting for thirty minutes, alternating to a standing

position for five minutes, then sitting again. (Tr. 37). She could never climb ladders, ropes or

scaffolds; she could occasionally climb stairs, ramps, balance, stoop and crouch; she could never

kneel or crawl; she could not be exposed to cold or wetness; and, she required a cane for

ambulation. (Id.). The ALJ concluded that the plaintiff was capable of performing her past relevant

work as a callout operator, which work did not require the performance of work-related activities

precluded by the plaintiff’s RFC. (Tr. 39-40). Specifically, the ALJ concluded that the testimony

of the vocational expert regarding the plaintiff’s past relevant work was consistent with the

Dictionary of Occupational Titles with the exception of the sit/stand options and the use of a cane,

which the ALJ “accept[ed].” (Tr. 39, citing 20 C.F.R. §§ 404.1565 and 416.965).3 Accordingly,

the ALJ concluded that the claimant was not under a disability at any time from May 9, 2016,

through the date of his decision. (Tr. 40, citing 20 C.F.R. §§ 404.1520(f) and 416.920(f)).

IV.      STANDARD OF REVIEW

         “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a




3
  In response to the hypothetical posed by the ALJ, the vocational expert testified that a person capable of performing
light work, with the ability to stand/walk for up to four hours, sit for six hours, with a sit/stand option to sit for thirty
minutes, alternate to a standing position for five minutes, then resume sitting, and no climbing ladders, scaffolds or
ropes, occasional balancing, stooping and crouching, and no exposure to cold or wetness, could perform the job of a
callout operator as generally performed and as the plaintiff performed that job. (Tr. 70-71). The vocational expert
testified that if such person ambulated with a cane, that would have no impact on the person’s ability to perform that
job (Tr. 71), and if such person was limited to sedentary work, with the same sit/stand options, that person could
perform the job of a callout operator as the plaintiff performed it. (Tr. 71-72).

The vocational expert testified that if an individual had a sit/stand option such that she could sit for thirty minutes and
alternate to a reclining position for ten minutes, that would eliminate all work, and if such a person would be absent
three or four days a month, that, too, would eliminate all work. (Tr. 72).

                                                             4
         Case 3:19-cv-01487-RMS Document 25 Filed 09/15/20 Page 5 of 21




correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d. Cir. 2012) (citation & internal

quotation marks omitted); see 42 U.S.C. § 405(g). The court may “set aside the Commissioner’s

determination that a claimant is not disabled only if the factual findings are not supported by

substantial evidence or if the decision is based on legal error.” Burgess v. Astrue, 537 F.3d 117,

127 (2d Cir. 2008) (citation & internal quotation marks omitted); see also 42 U.S.C. § 405(g).

Substantial evidence is evidence that a reasonable mind would accept as adequate to support a

conclusion; it is more than a “mere scintilla.” Richardson v. Perales, 402 U.S. 389, 401 (1971)

(citation omitted); see Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (citation & internal

quotation marks omitted). Upon review, it is not the court’s function to “determine de novo

whether [the claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998). Rather, the

Commissioner’s findings are conclusive if supported by substantial evidence and should be upheld

even in those cases where the reviewing court might have found otherwise. See 42 U.S.C. § 405(g);

see also Beauvoir v. Chater, 104 F.3d 1432, 1433 (2d Cir. 1997) (citation omitted); Eastman v.

Barnhart, 241 F. Supp. 2d 160, 168 (D. Conn. 2003).

V.     DISCUSSION

       The plaintiff argues that the ALJ erred in several respects, all of which impacted the ALJ’s

step four determination of the plaintiff’s RFC and limitations. Specifically, the plaintiff maintains

that the ALJ erred in his RFC determination in that he failed to consider the physical therapy

evidence which reflected how long the plaintiff could sit and stand, whether she could stand

unassisted, and how much and how fast she could walk. (Pl.’s Mem. at 4-7). The plaintiff also

claims that the physical therapy evidence was consistent with other objective evidence in the record

and did not support the hypotheticals posed to the vocational expert. (Pl.’s Mem. at 7-15). In

addition, the plaintiff asserts that the ALJ erred in discounting the plaintiff’s testimony in favor of



                                                  5
         Case 3:19-cv-01487-RMS Document 25 Filed 09/15/20 Page 6 of 21




the medical records because these records actually support the plaintiff’s allegations of pain. (Pl.’s

Mem. at 17-21; see also Doc. No. 24 at 1-3). Finally, the plaintiff argues that the case should be

remanded for further development of the record, including re-contacting Dr. Babu Kumar. (Pl.’s

Mem. at 15-17).

       In response, the defendant argues that the ALJ properly considered the plaintiff’s physical

therapy records and the objective clinical findings in his RFC determination. (Def.’s Mem. at 6-

10; see also id. at 4-6). The defendant counters that the ALJ properly relied on the vocational

expert’s testimony that the plaintiff could perform her past work as a callout operator, as the

plaintiff actually performed that job. (Def.’s Mem. at 16-18). Additionally, according to the

defendant, the ALJ appropriately evaluated the plaintiff’s allegations about her symptoms and

reasonably found that “her assertions of a complete inability to work conflicted with other

evidence.” (Def.’s Mem. at 13-16). Finally, the defendant responds that the ALJ properly

developed the record and did not need to re-contact Dr. Kumar because his opinion would not have

changed the outcome of the ALJ’s decision. (Def.’s Mem. at 10-13).

       A.      THE ALJ ERRED IN HIS RFC DETERMINATION

       The RFC “is an assessment of ‘the most [the disability claimant] can still do despite [his

or her] limitations.”’ Tankisi v. Comm’r of Soc. Sec., 521 F. App’x 29, 33 (2d Cir. 2013) (summary

order) (quoting 20 C.F.R. § 404.1545(a)(1)). An RFC is assessed using “all the relevant evidence

in [the] case record.” 20 C.F.R. § 404.1545(a)(1).

       In his decision, the ALJ concluded, after “[c]onsidering the claimant’s treatment history,

the objective clinical findings, the claimant’s subjective complaints, and all of the medical

opinions and evidence of record[,]” that the plaintiff retains the capacity to perform sedentary




                                                  6
          Case 3:19-cv-01487-RMS Document 25 Filed 09/15/20 Page 7 of 21




work with limitations. (Tr. 38-39). 4 As discussed below, the ALJ’s RFC determination is not

based on substantial evidence in the record.

         The plaintiff underwent two surgeries for scoliosis; the first at age 12, in January 1996,

and the second in 2016, following a hardware failure at the L3-L4 facet. (Tr. 400-14, 471-73).

Prior to her second surgery, performed by Dr. Jonathan Grauer at the Yale New Haven Hospital

Spine Center on May 9, 2016, the plaintiff reported back pain, aggravated by standing, walking,

bending, kneeling, exercising and laying on her back. (Tr. 476, 480). The plaintiff went into

respiratory failure during her second surgery and was transferred to intensive care. (Tr. 414-70,

807-10). She experienced further complications following the surgery and received physical

therapy at home. (Tr. 395-98, 812-16). On July 18, 2016, she began physical therapy at

Rehabilitation Services at the Spine Center, with Laura Strassguetl, DPT, OCS, upon referral from

Dr. Grauer. (Tr. 388-92). The bulk of the medical records are physical therapy treatment records.

         The opinions of physical therapists are not opinions from an “acceptable medical

source[,]” and thus, cannot be assigned controlling weight. Parsons v. Berryhill, No. 3:17 CV

1550 (RMS), 2019 WL 1199392, at *9 (D. Conn. Mar. 14, 2019) (citing Cascio v. Astrue, No. 10

CV 5666 (FB), 2012 WL 123275, at *3 (E.D.N.Y. Jan. 17, 2012); 20 C.F.R. § 404.1513)). As an

opinion from an “other source,” however, a physical therapist’s opinions are “entitled to some

weight.” Id.; see also Social Security Ruling 06-3p, 2006 WL 2329939, at *5 (S.S.A. Aug. 9,

2006) (“The evaluation of an opinion from a medical source who is not an ‘acceptable medical

source’ depends on the particular facts of each case. Each case must be adjudicated on its own

merits based on a consideration of the probative value of the opinions and a weighing of all of the


4
  ‘“Sedentary work is defined as involving only occasional standing and walking, the lifting of no more than ten
pounds at a time, and the occasional lifting and carrying of light objects.’” Taylor v. Barnhart, 83 F. App’x 347, 349
(2d Cir. 2003) (summary order) (quoting Schaal v. Apfel, 134 F.3d 496, 501 n.6 (2d Cir. 1998)); see also 20 C.F.R. §
404.1567(a).

                                                          7
           Case 3:19-cv-01487-RMS Document 25 Filed 09/15/20 Page 8 of 21




evidence in that particular case.”).

         The physical therapy records in this case do not contain medical opinions, but rather, are

contemporaneous treatment records. This is particularly important given that an ALJ must

consider “objective medical evidence” when “determining the extent to which [a plaintiff’s]

symptoms limit [the] capacity for work.” 20 C.F.R. § 404.1529(c)(2). Objective medical evidence

is “evidence obtained from the application of medically acceptable clinical and laboratory

diagnostic techniques, such as evidence of reduced joint motion, muscle spasm, sensory deficit or

motor disruption. Objective medical evidence of this type is a useful indicator to assist [the

Commissioner] in making reasonable conclusions about the intensity and persistence of [the

claimant’s] symptoms, and the effect those symptoms, such as pain, may have on [the claimant’s]

ability to work.” Id. (emphasis added). Thus, the ALJ must consider the objective evidence

contained in these treatment records.

         In his decision, the ALJ addressed the plaintiff’s physical therapy treatment in a brief and

limited fashion. Specifically, he noted only that her physical therapy treatment was “interrupt[ed]”

because of fatigue, shortness of breath, and tachycardia. (Tr. 39). He then stated that, by October

2016, she no longer had palpitations, she showed normal motor strength, and she received medical

clearance to return to her past work. 5 (Id.). He relied on what he described as treatment records


5
  On October 5, 2016, the plaintiff asked for a letter from her surgeon, Dr. Jonathan Grauer, to be cleared to return to
work. (Tr. 323, 639). The record reflects that the plaintiff’s primary care physician, Dr. Babu Kumar, requested a
letter stating that the plaintiff was cleared and able to work full time, with normal activities. (Id.). The plaintiff’s
previous work, however, was not at full-time capacity. (Tr. 55). Dr. Grauer’s office contacted the plaintiff and
“clarif[ied]” that the last note she was given was to work “[two] days a week for [two] hour shifts.” (Id.). Although
the ALJ stated in his decision that the claimant was cleared to return to full-time work at that point (Tr. 38), Dr. Grauer,
who treated the plaintiff for her back impairment, clarified to the plaintiff that she was only cleared to “work [two]
days a week for [two] hour shifts[,]” and that, given her new diagnosis of Graves’ disease, she would need to ask Dr.
Peter if she could return to her previous desk job. (Tr. 323). Dr. Grauer did not release the plaintiff to “full time work.”
(See Def.’s Mem. at 5).

Moreover, as the plaintiff testified, her previous part-time employer had accommodated her limitations by providing
different chairs, being flexible in her work schedule, and allowing her to call out or leave early, or call in sick as
needed without terminating her position. (Tr. 68).

                                                             8
           Case 3:19-cv-01487-RMS Document 25 Filed 09/15/20 Page 9 of 21




from other providers reflecting an antalgic gait, but also reflecting 5/5 strength in her lower

extremities. (Id.). He concluded that the advice to the plaintiff to incorporate low impact aerobic

activities “reflect[ed] the medical judgment that the claimant could increase h[er] activity level.”

(Id.). Additionally, he relied on records from Dr. Kumar’s office which showed findings for

normal strength to her extremities, and he noted that the plaintiff received symptom relief from an

epidural steroid injection. (Id.). It is clear from his decision that the ALJ did not consider the

substance of the physical therapy notes or their consistency with the other assessments in the

record.

          The ALJ is correct that the plaintiff’s physical therapy treatment in 2016 was

“interrupt[ed]” because of symptoms associated with her Graves’ disease, but he erred in

disregarding the substance of the physical therapy records. In particular, he erred in rejecting the

assessments contained within those records in favor of limited assessments regarding the

plaintiff’s strength and symptom relief, and in concluding that the plaintiff received medical

clearance to return to her past work. Moreover, his interpretation of a “medical judgment” was

inconsistent with the plaintiff’s treatment records. Accordingly, the ALJ’s decision is not

supported by substantial evidence.

          The initial physical therapy records, starting in July 2016, revealed that the plaintiff had

increased low back pain that limited her activities of daily living and her quality of life. (Tr. 389).

She could walk one to two blocks with a rolling walker once a day with frequent rest breaks, and

she reported difficulty standing and walking, which she could only do for less than five minutes.

(Id.). Her pain was aggravated by standing, walking and sitting. (Id.). She was assigned a score

of 34 on the Oswestry Low Back Pain Scale. 6 (Tr. 390).


6
  A score of 33 signifies 20%-40%: moderate disability. “The patient experiences more pain and difficulty with sitting,
lifting and standing. Travel and social life are more difficult[,] and they may be disabled from work. Personal care,

                                                          9
          Case 3:19-cv-01487-RMS Document 25 Filed 09/15/20 Page 10 of 21




         The plaintiff was seen regularly for physical therapy from July to August 2016. (Tr. 373-

88). On July 21, 2016, she reported sharp pain, and although by July 26, 2016, she had increased

her activity in the house and was able to cook dinner, her pain rating was an eight out of ten, and

she could not ambulate without an assistive device. (Tr. 384). On August 4, 2016, the plaintiff

had improved tolerance to standing and walking, but was limited with prolonged sitting. (Tr. 377-

78). Her physical therapist sought to increase the plaintiff’s lumbar active range of motion and

lower extremity strength so that she could tolerate ambulation without an assistive device or cane,

and she maintained a goal of being able to stand for ten minutes without a rolling walker assistive

device or cane. (Tr. 373). On August 16, 2016, the plaintiff had difficulty grooming, dressing and

showering, and she reported quick fatigue with activity. (Tr. 368). Muscle testing on the right and

left knees and hips showed some deficits. (Tr. 370). Her gait was slow, and her Oswestry Low

Back Pain scale was 33. (Id.). She was assessed with pain, lower extremity strength deficits, gait

dysfunction, and difficulty with ambulation, transfers, standing and sitting. (Tr. 370).

         On August 26, 2016, the plaintiff reported increased shortness of breath on exertion, and

manual muscle testing showed lower extremity strength deficits and gait dysfunction. (Tr. 366).

Her Oswestry Low Back Pain Scale was 33, and rising to a standing position from a seated position

was guarded, painful and required the use of upper extremities. (Id.). Her physical therapist noted

that since the last progress note, the plaintiff had made no significant progress in her lumbar spine

range of motion, lower extremity strength or pain. (Tr. 785). She had reached “maximum physical

therapy benefit and [was] appropriate for discharge for alternative interventions.” (Tr. 785). The



sexual activity and sleeping are not grossly affected, and the patient can usually be managed by conservative means.”
See Doc. No. 20, Ex. A. http://www.rehab.msu.edu/_files/_docs/oswestry_low_back_disability.pdf. While the
defendant emphasizes that this score reflects only “moderate” disability, the ALJ did not consider this score at all. It
is well settled that a reviewing court ‘“may not accept appellate counsel’s post hoc rationalizations for agency action.’”
Newbury v. Astrue, 321 F. App’x 16, 18 (2d Cir. 2009) (summary order) (quoting Snell v.Apfel, 177 F.3d 128, 133 (2d
Cir. 1999) (additional citation omitted)).

                                                           10
          Case 3:19-cv-01487-RMS Document 25 Filed 09/15/20 Page 11 of 21




ALJ’s decision erroneously suggested that the plaintiff’s physical therapy treatment ended here.

         Later in the day on August 26, 2016, the plaintiff was admitted to the emergency room

with shortness of breath; she was diagnosed with primary hyperthyroidism. (Tr. 332, 339). On

August 28, 2016, Dr. Patricia Peter, an endocrinologist, began treating the plaintiff’s Graves’

disease, and associated eye disease, which required the use of artificial tears. (Tr. 15-16). 7 A week

later, on September 1, 2016, Dr. Peter’s office noted that, if the plaintiff returned to school, she

would need accommodations. (Tr. 328). 8

         By November 8, 2016, six months after her May 9, 2016 surgery, the plaintiff reported to

Dr. Grauer that her pain was at a ten on a scale to ten, and upon examination, she had numbness

in her left thigh. (Tr. 635-36). She was doing “much better than before surgery,” but still had

“ongoing symptoms.” (Tr. 636). Her endocrinologist authorized her to resume physical therapy

now that her Graves’ disease was no longer acute (Tr. 635-36), so Dr. Grauer referred the plaintiff

back to physical therapy. (Tr. 636). The ALJ did not consider any of the following physical



7
  The medical evidence supports the ALJ’s conclusion that the plaintiff did not show any complications from Graves’
disease during the relevant period (Tr. 39) as treatment records from Dr. Peter on September 22, 2016 showed
improvement (Tr. 325), and records on October 18, 2016, reflected that the plaintiff no longer had palpitations, and
her heat intolerance and her tremor had improved. (Tr. 321, 637). However, records from two months later, on
December 20, 2016, reflect that the plaintiff still had palpitations due to her hyperthyroidism. (Tr. 619-21).
Additional records evidencing continued symptoms post-date the ALJ’s decision and were not considered by the
Appeals Council. Specifically, the plaintiff was seen by Dr. Babu Kumar for hot flashes and palpitations due to her
hyperthyroidism on September 29, 2017. (Tr. 857). Additionally, on July 25, 2018, Dr. Peter noted that the plaintiff
lost seven pounds unintentionally since February, continued to feel shortness of breath and palpitations in hot weather,
continued to have dry eyes, and had been choking on liquids. (Tr. 17). Dr. Peter recommended a total thyroidectomy
given her eye disease. (Tr. 15).
8
  A month later, on October 5, 2016, the plaintiff asked for a letter from her surgeon, Dr. Grauer, to be cleared to
return to work. (Tr. 323, 639). The record reflects that the plaintiff’s primary care physician, Dr. Babu Kumar, was
requesting a letter stating that the plaintiff was cleared and able to work full time, with normal activities. (Id.). The
plaintiff’s previous work, however, was not at full time capacity. (Tr. 55). Dr. Grauer’s office contacted the plaintiff
and “clarif[ied]” that the last note she was given was to work “[two] days a week for [two] hour shifts.” (Id.). Although
the ALJ stated in his decision that the claimant was cleared to return to full-time work at that point (Tr. 38), Dr. Grauer,
who treated the plaintiff for her back impairment, clarified to the plaintiff that she was only cleared to “work [two]
days a week for [two] hour shifts[,]” and that, given her new diagnosis of Graves’ disease, she would need to ask Dr.
Peter if she could return to her previous desk job. (Tr. 323). Dr. Grauer did not release the plaintiff to “full time work.”
(See Def.’s Mem. at 5).

                                                            11
        Case 3:19-cv-01487-RMS Document 25 Filed 09/15/20 Page 12 of 21




therapy records in his decision.

       On November 16, 2016, the plaintiff underwent a physical therapy evaluation at Yale

Rehabilitation for lumbosacral spondylosis with low back pain radiating into her left leg. (Tr.

632). Her pain was aggravated by prolonged standing, walking, sitting and bending. (Id.). She

ambulated with a cane and needed it to get in and out of bed, up and down from a chair, and to

climb stairs. (Id.). Her pain, which was sharp and stabbing in her right low back and right thigh,

was alleviated by position changes, heat and pain medications, and was aggravated by sitting,

bending, lifting, standing and walking. (Id.). She had limited flexion and range of motion (Tr.

632-33), and the Oswestry Low Back Pain Scale score was 30. (Tr. 633). She had hip range of

motion restrictions, lower extremity strength deficits and deconditioning which made it difficult

to participate in activities of daily living, standing, walking and sitting due to pain. (Id.). The

physical therapist’s goals were to increase the plaintiff’s lumbar extension active range of motion

and lower extremity strength to allow her to tolerate ambulating without a cane, to improve pain,

and to participate in activities of daily living. (Tr. 633).

       The plaintiff attended physical therapy regularly, and the records reflected difficulty

walking and sitting, and reduced range of motion of her lumbar spine. (Tr. 627). On December

13, 2016, the plaintiff reported limited activities of daily living due to pain (Tr. 625), and two days

later, upon examination, she had reduced lumbar spine flexion at twenty degrees, and extension

at five degrees. (Tr. 623). A week later, on December 21, 2016, Dr. Grauer noted that the

plaintiff’s gait was slow, and she had an increase of back discomfort with extension to her left leg

diffusely. (Tr. 617-18). Dr. Grauer referred the plaintiff for pain management.

       On January 27, 2017, the plaintiff began treatment with Dr. Rajat Sekhar at Yale Pain

Management. (Tr. 609-15). Dr. Sekhar discussed the “potential benefit of low impact aerobic



                                                  12
          Case 3:19-cv-01487-RMS Document 25 Filed 09/15/20 Page 13 of 21




exercise[,]” and recommended conservative measures such as massage, acupuncture and

chiropractic care. (Tr. 610). He noted that she used a rolling walker, raised toilet seat and shower

seat, and, with these aides, she was able to perform activities of daily living. (Id.). She had an

antalgic gait, and she required a cane for ambulation. (Tr. 614-15).

          She underwent a transforaminal epidural steroid injection under fluoroscopy in March

2017. (Tr. 677-78; see Tr. 615, 758). At a follow up appointment on April 18, 2017, the plaintiff

reported that she had “30% improvement and continue[d] to benefit” from the injection, but that

she continued to have “left leg pain and [could not] discern where it radiate[d] in the upper leg but

the pain radiate[d] to the lateral calf and into the toes associated with tingling.” (Tr. 674). She had

an antalgic gait, but normal strength, and she was prescribed gabapentin for her pain. (Tr. 676).

          The ALJ noted in his decision that the advice to the plaintiff to incorporate low impact

aerobic activities, “reflect[ed] the medical judgment that the claimant could increase h[er] activity

level.”    (Tr. 39).   However, Dr. Sekhar’s recommendation cannot stand alone. After her

appointment with Dr. Sekhar, and following the injection, which the ALJ appropriately noted

provided some relief (Tr. 39; see Tr. 676 (“30% benefit” from the transforaminal epidural steroid

injections), albeit temporary (Tr. 62 (“[i]t gives me about a good week”)), the plaintiff resumed

physical therapy with the goal of increasing her activity level, but once again she had minimal

success. Thus, although the ALJ was correct in noting that Dr. Sekhar discussed the benefits of

low impact aerobic exercises with the plaintiff in January 2017, the treatment records, as discussed

herein, reflected that the plaintiff had little to no success in increasing that activity level over time.

          Upon referral from Dr. Sekhar, the plaintiff started aquatic therapy at Gaylord physical

therapy on May 22, 2017. (Tr. 758). Notes reflect that the plaintiff had undergone three prior

rounds of physical therapy with minimal to no success. (Id.). She had an altered gait, and she had



                                                   13
        Case 3:19-cv-01487-RMS Document 25 Filed 09/15/20 Page 14 of 21




limited range of motion and reduced muscle strength. (Tr. 758-59 (active range of motion of the

lumbar spine for flexion was 15%, extension 25%, right side bend 15%, left side bend 25%), Tr.

758 (strength measurements were as follows: L2 hip flexion 3-, L3 knee extension 4, L4 ankle

dorsiflexion 4-, L5 great toe extension for, S1 ankle eversion 3+, S2 knee flexion 3+, Transverse

abdominus 3)). The physical therapist assessed the plaintiff with functional limitations in walking,

standing, sitting and lifting, and she noted a “severe” decrease in lumbar range of motion,

moderate loss in lower extremity strength and gait abnormalities that required the use of a cane

for ambulation. (Tr. 759). She recommended aquatic therapy to improve strength and safety with

gait and upright activities. (Id.).

        The plaintiff attended therapy sessions at Gaylord from May through August, with little

improvement. Her goal was to increase activity tolerance with activities of daily living at home

and increase the ability to stand and walk on land. (Tr. 766). Additionally, among her stated goals

was to be able to perform full squats in the pool to improve her ability to pick up objects off the

floor at home, and to be able to walk or ambulate for ten minutes in the pool so she could decrease

her use of a cane outside the pool. (Id.; see also Tr. 767).

        On June 26, 2017, the Physical Therapy Orthopedic Progress note included active range

of motion testing and muscle strength testing which reflected deficits in both, and functional

limitations with bending, lifting, walking, which was done with a single point cane, and sitting for

more than ten to fifteen minutes. (Tr. 768). She was assessed with minimal increases in lumbar

range of motion and lower extremity strength, and minimal functional increases. (Id.). Because

her short-term goals had not been met, her physical therapist recommended dry needling treatment

for pain relief. (Tr. 769).

        By July 19, 2017, the plaintiff still had not met her short-term physical therapy goals (Tr.



                                                 14
        Case 3:19-cv-01487-RMS Document 25 Filed 09/15/20 Page 15 of 21




775), and on July 27, 2017, she had another injection, but again, by August, she was still unable

to meet these short-term goals. (Tr. 778, 782). On August 24, 2017, her Physical Therapy

Orthopedic Progress Note reflected that “[s]ince the last progress note, patient has made no

significant progress in lumbar spine range of motion, lower extremity strength or pain. . . . Patient

also reported no functional changes since last progress note.” (Tr. 785-86). The plaintiff had

reached maximum physical therapy benefit so she was discharged for “alterative interventions[.]”

(Tr. 786). Range of motion testing showed no changes, and her muscle strength testing showed

increased pain with hip flexion and knee flexion on the left side, with functional limitations with

bending, lifting, walking using a straight single point cane, and sitting for more than ten to fifteen

minutes. (Tr. 784). The plaintiff made “no significant progress” in lumbar spine range of motion,

leg strength or pain. (Tr. 785).

       The ALJ’s disregard of all these records, which reflected the plaintiff’s functional

limitations, constitutes error requiring remand. See Robinson v. Saul, No. 3:18 CV 1605 (KAD),

2020 WL 652515, at *8 (D. Conn. Feb. 11, 2020) (remanding for the ALJ’s failure to consider,

inter alia, “the observation of [the] [p]laintiff’s physical therapist, . . . who stated that [the]

[p]laintiff ‘is significantly limited with functional activities including sitting, standing, walking,

bending, carrying and lifting’” and requires rest breaks). The ALJ’s failure to evaluate the physical

therapy records regarding key issues such as the severity of the plaintiff’s impairments and their

functional effect constitutes grounds for remand. See Card v. Berryhill, No. 3: 18 CV 1060 (AWT),

2019 WL 4438322, at * 3 (D. Conn. Sept. 16, 2019) (remanding for failure to analyze a physical

therapist’s assessment, apply the factors in 20 C.F.R. § 404.1527(c)(1)-(c)(6), and weigh the

assessment in relation to all available evidence); see Kellams v. Berryhill, 696 F. App’x 909, 918

(10th Cir. 2017) (remanding for failure to evaluate a physical therapist’s functional capacity



                                                 15
        Case 3:19-cv-01487-RMS Document 25 Filed 09/15/20 Page 16 of 21




evaluation on key issues such as impairment severity and functional effects even though the

therapist was not considered an acceptable medical source pursuant to 20 C.F.R. § 404.1502(a)).

Additionally, in failing to consider limitations identified in the physical therapy records, the ALJ

relied on a hypothetical posed to the vocational expert that was not supported by substantial

evidence. See McIntrye v. Colvin, 758 F3d 146, 151 (2d Cir. 2014) (holding that “[a]n ALJ may

rely on a vocational expert’s testimony regarding a hypothetical as long as there is substantial

record evidence to support the assumptions upon which the vocational expert based his opinion

and accurately reflects the limitations and capabilities involved”).

       As discussed above, the ALJ did not address the physical therapy records which reflected

that the plaintiff could not sit, stand or walk for more than fifteen minutes, and that her therapy

had not improved her condition. (See Tr. 759 (noting “functional deficits including decreased

walking, sitting, and stand tolerance and inability to don or doff socks and shoes without assistance

from shoehorn due to limited motion and pain”), 768 (noting “minimal increases in lumbar ROM

and LE strength with minimal reported functional increases by patient. . . . Pt has had 3 rounds of

land-based PT in the past with minimal results so dry needling was brought up with patient today

as an alternative treatment to traditional land-based physical therapy”)). As the vocational expert

testified in response to the ALJ’s second hypothetical, if an individual had a sit/stand option such

that she could sit for thirty minutes and alternate to a reclining position for ten minutes, such

individual could not perform any work. (Tr. 72). The ALJ, however, disregarded this testimony.

       Additionally, despite acknowledging that the plaintiff’s former employer accommodated

the plaintiff’s limitations (Tr. 38; see Tr. 68-69 (former employee allowed her to alter chairs often,

call out or leave early as needed)), the ALJ did not include those accommodations in his final RFC.

In the first hypothetical posed to the vocational expert, the ALJ detailed an individual purportedly



                                                 16
        Case 3:19-cv-01487-RMS Document 25 Filed 09/15/20 Page 17 of 21




capable of performing the plaintiff’s past work as a callout operator both generally, and as she

performed that job. (Tr. 70). However, the hypothetical upon which the ALJ relied in formulating

his RFC was of an individual who ambulated with a cane and who was capable of performing

sedentary work, with the ability to stand/walk for up to four hours, sit for six hours, with a sit/stand

option to sit for thirty minutes, alternate to a standing position for five minutes, then resume sitting,

and no climbing of ladders, scaffolds or ropes, with occasional balancing, stooping and crouching,

and with no exposure to cold or wetness. (Tr. 70-71). The ALJ’s hypothetical does not include the

accommodations provided by her past employer, and the physical therapy records would not

support the ALJ’s assessment of the plaintiff’s ability to remain in a standing position or to remain

sitting. While there are volumes of references to the plaintiff’s restrictions in the plaintiff’s range

of motion and her lower extremity weakness, there are no opinions documenting how they affected

her RFC. The ALJ’s hypothetical, therefore, is not supported by substantial evidence. See

McIntrye, 758 F3d at 151.

        Moreover, the ALJ’s decision is not supported by substantial evidence given his reliance

on limited entries to the exclusion of the plaintiff’s extensive treatment records evidencing

limitations to the contrary. See Rodriguez v. Colvin, No. 13 CV 1195 (DFM), 2016 WL 3023972,

at *2 (D. Conn. May 25, 2016) (“It is grounds for remand for the ALJ to ignore parts of the record

that are probative of the claimant’s disability claim.”) (citation & internal quotations omitted).

Specifically, in his decision, the ALJ pointed to entries in the record reflecting “normal motor

strength.” (Tr. 38 (citing Tr. 322, 857, 860)). These records are from follow-up visits with: (1)

Dr. Peter, the plaintiff’s endocrinologist, who treated the plaintiff’s Graves’ disease, not her

lumbar impairment (see Tr. 322); (2) Dr. Kumar, who, in that particular record, the plaintiff “was

told to [see] by [her] endocrinologist because of ongoing hot flashes and palpitations” (Tr. 857);



                                                   17
         Case 3:19-cv-01487-RMS Document 25 Filed 09/15/20 Page 18 of 21




and, (3) APRN Suni Jacob, who the plaintiff saw “to get a referral for a CT scan of her brain.”

(Tr. 860). The entries upon which the ALJ relies are the template entries under “Physical Exam”

(Tr. 322) and “General Examination.” (Tr. 857, 860). These providers were not assessing the

plaintiff’s strength and range of motion due to her back impairment, but rather, as reflected in the

treatment record, were assessing the plaintiff’s hyperthyroid symptoms and memory problems.

(Tr. 322, 860).

         The one record upon which the ALJ relied that was related to medical treatment for her

back pain was the February 2, 2018 treatment note for APRN Jacob in which he found the

plaintiff’s upper and lower extremity motor strength “normal.” (Tr. 862). What is notable about

that record, however, is that the plaintiff relayed to APRN Jacob that her back pain was triggered

by stretching, and she sought treatment at a walk-in clinic and was prescribed Tramadol for relief.

(Id.). APRN Jacob noted lumbar tenderness upon examination (id.), and he sent her for an MRI.

The MRI, performed on April 6, 2018, revealed, “mild facet arthropathy at L5 S1” worse on the

left, and increased T2 signal in the paraspinal muscles below L3 likely related to denervation. (Tr.

863-64). The ALJ did not consider the cause of the plaintiff’s back pain, he did not reference the

consistency of this record with the physical therapy records, and he did not consider the objective

MRI results that supported the plaintiff’s allegations of pain.

         Similarly, the ALJ did not reference the treatment records from Dr. Kumar from the times

he treated the plaintiff’s back pain. (Tr. 850, 855 865). In those records, Dr. Kumar noted that,

consistent with the physical therapy records, the plaintiff had tenderness, paraspinal muscle spasm,

and limited movement. (Id.). 9


9
 On August 6, 2018, Dr. Kumar authored a note stating: “Akira Keaton is a patient of mine who is under my care for
multiple medical conditions. She is unable to work. If you have any questions, please feel free to contact me at the
number below.” (Tr. 14). The plaintiff asserts that the ALJ had a duty to develop the record by re-contacting Dr.
Kumar in light of his conclusion that the plaintiff was unable to work, and his invitation to be contacted. (Pl.’s Mem.

                                                         18
          Case 3:19-cv-01487-RMS Document 25 Filed 09/15/20 Page 19 of 21




         After the ALJ issued his decision, the plaintiff submitted additional records supporting her

allegations of back pain to the Appeals Council. New evidence that is submitted to the Appeals

Council following the ALJ’s decision becomes part of the administrative record for judicial review

when the Appeals Council denies review of the ALJ’s decision. See Perez v. Chater, 77 F.3d 41,

45 (2d Cir. 1996).

         According to these records, on July 19, 2018, the plaintiff was seen at the Orthopedic

Clinic for her back pain. (Tr. 20). Upon examination, the provider noted moderate pain to

palpation of the lumbar spine, and moderate pain with extension and flexion. (Tr. 21). Her

sacroiliac joint or hip was positive for pain to palpation bilaterally, and she had an antalgic gait.

(Id.). She was assessed with chronic low back pain, with lumbar radicular pain, sacroiliac joint

pain, and myofascial pain, and she was given Tramadol and lidocaine patches. (Id.). She was

scheduled for caudal steroid injections and nerve blocks on the right and left L5 primary dorsal

rami and lateral branches of S1-L3. (Tr. 22).

         This more recent evidence is consistent with the plaintiff’s treatment history of pain

management, which included prescription medications, injections and physical therapy. Her

extensive treatment is not conservative treatment, and it should have been considered by the ALJ

as evidence of the severity of the plaintiff’s pain. See Jazina v. Berryhill, No. 16 CV 1470 (JAM),

2017 WL 6453400, at *6 (D. Conn. Dec. 13, 2017).

         Additionally, the ALJ reviewed and assigned “little weight” to the opinions of the State

agency physicians, Dr. Nisha Singh and Dr. Firooz Golkar, who stated on November 2, 2016 and

May 10, 2017, respectively, that the plaintiff was capable of performing light work. (Tr. 39; see



at 15-17). Dr. Kumar’s limited opinion was properly afforded little weight as the ultimate issue of disability is reserved
to the Commissioner. 20 C.F.R. §§ 404.1527(e)(1); Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999). For reasons
stated in this decision, the ALJ had a duty to obtain a medical opinion about the plaintiff’s functional limitations.

                                                           19
        Case 3:19-cv-01487-RMS Document 25 Filed 09/15/20 Page 20 of 21




Tr. 80-82, 88-89, 99-100, 108-09). The ALJ appropriately concluded that their findings did not

account for “reduced stand/walk” or the need to ambulate with a cane. (Id.). In addition, however,

the ALJ should have considered that the agency physicians did not have the benefit of the 2018

physical therapy records which showed that the plaintiff did not reach the level of improvement

anticipated, and that her pain continued to be documented and treated through pain medication,

physical therapy, and injections. See West v. Berryhill, No. 3:17 CV 1997 (MPS), 2019 WL

211138, at *5 (D. Conn. Jan. 16, 2019) (holding that the ALJ “may not credit a non-examining

physician’s opinion over that of a treating physician’s where the non-examining physician’s

opinion considered less than the full record and the subsequent medical evidence may have altered

the opinion”).

       The ALJ is instructed on remand to consider the extensive physical therapy records, and

to make reasonable efforts to obtain updated opinions from an agency source, and a consultative

physician or other acceptable medical professional who has reviewed the plaintiff’s entire medical

history and can opine on the plaintiff’s exertional and postural limitations. See Robinson, 2020

WL 652515, at *11 (citing Jazina, 2017 WL 6453400, at *7 (ordering remand after determining

that “[t]he ALJ erred in assigning significant weight to the state agency medical consultants’

under-informed opinions” where they failed to review the entire record and did not consider the

opinions of the plaintiff’s treating physicians, and further noting that “[t]he ALJ may also decide

to request an updated assessment from a state agency medical consultant, after the consultant has

the opportunity to review all of the information in the record, including the treating physicians’

opinions”); see also McGlothin v. Berryhill, No. 1:17-CV-00776 (MAT), 2019 WL 1499140, at

*4–*5 (W.D.N.Y. Apr. 4, 2019) (ordering ALJ on remand “to obtain an updated opinion from a

consultative physician or other acceptable medical source regarding all of Plaintiff’s exertional



                                                20
            Case 3:19-cv-01487-RMS Document 25 Filed 09/15/20 Page 21 of 21




and postural limitations” where the court determined that the consultative physician’s opinion was

stale for failing to account for the Plaintiff’s entire medical history).

           A.       OTHER ARGUMENTS

           Although the plaintiff’s brief identifies additional challenges to the ALJ’s decision

regarding the plaintiff’s allegations of pain, the Court need not address them given that the “case

must return to the agency either way for the reasons already given, [so] the Commissioner will

have the opportunity on reman to obviate th[ese] dispute[s] altogether by” addressing the

remaining arguments on remand. Lockwood v. Comm’r of Soc. Sec. Admin., 914 F.3d 87, 94 (2d

Cir. 2019).

VI.        CONCLUSION
           For the reasons stated below, the plaintiff’s Corrected Motion to Remand (Doc. No. 21)10

is GRANTED such that this matter is remanded for additional proceedings consistent with this

Ruling and the defendant’s Motion to Affirm (Doc. No. 23) is DENIED.

           This is not a recommended ruling. The consent of the parties allows this magistrate judge

to direct the entry of a judgment of the district court in accordance with the Federal Rules of Civil

Procedure. Appeals can be made directly to the appropriate United States Court of Appeals from

this judgment. See 28 U.S.C. § 636(c)(3); Fed. R. Civ. P. 73(c).

           Dated this 15th day of September, 2020 at New Haven, Connecticut.

                                                       /s/Robert M. Spector, USMJ
                                                       Robert M. Spector
                                                       United States Magistrate Judge




10
     See note 1 supra.

                                                  21
